PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/888,321
Filing Date: 5 Feb 2018
Appellant(s): de Carvalho et al.



__________________
Rami N. Moussa
For Appellant




EXAMINER’S ANSWER

This is in response to the appeal brief filed 02/01/2022.  




Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”














Response to Argument
	In consideration of the appellant’s arguments in the appeal brief filed on 02/01/2022 regarding the current rejection of the instant application under 35 U.S.C. § 103, as being unpatentable over Stone et al. (US Patent Application Publication 2018/0225651 A1) as applied to all claims and further in view of Raleigh (US Patent Application Publication 2012/0088470 A1), should be sustained.  The appellant’s arguments are based on a narrow interpretation of the claims of the instant application by reading the specification of the instant application (spec) into said claims, but do not consider the broadest reasonable interpretation of said claims, as currently limited, relative to common terms of art as understood by a person having ordinary skill in the art and the cited references Stone and Raleigh, as a whole.  
	For instance, the Appellant argues the following:
I.  Regarding the Rejection of Independent Claims 1, 9 and 13:
The Appellant argues that Stone does not teach the features of the claim limitations concerning “determining the cost includes calculating and combining respective costs for each of a plurality of variables, where cost for each of the plurality of variables varies based on different values for each of the plurality of variables by allowing for adaptive and varying cost weighing for the different variables”.  However, the Appellant’s arguments are not persuasive because this is a narrow interpretation of the claimed limitations since the function of “allowing for adaptive and varying cost weighing for the different variables” is not shown in the claims of the instant application.  This interpretation of the claims depends on reading the spec into the claims and does not consider the broadest reasonable interpretation of the claims as currently limited.  Nonetheless, as cited, Stone does in fact teach these limitations by accounting, at least, for member or non-member [a third party as mentioned throughout Stone] and data producer or data consumer data usage rates [the plurality of variables], wherein said rates are also subject to current market pricing [respective costs for each of a plurality of variables] and audited/ applied/ handled for billing purposes, which are understood as forms of cost calculation within the context of Stone.  As a whole, Stone ¶ [0082] describes the features and functions of the data exchange platform being combined in any desirable manner, including billing functions, thereby teaching combining respective costs. 
Secondly, the Appellant asserts that Stone does not teach where the plurality of variables include specifically a type of owner of the requested data, a type of owner of the first electronic device, and a type of data access; and where the type of data access includes specifically local access to local storage within the first electronic device or remote access to a Cloud server.  Although Stone does not explicitly state using “a Cloud server”, Stone ¶ [0023-0024] teaches this by example through using a network comprising a variety of server systems executing applications that monitor and/or control components of the network, which is the same definition of “a Cloud server” as disclosed by the specification of the instant application and that is commonly understood by a person having ordinary skill in the art (As defined by  https://www.vmware.com/topics/glossary/content/cloud-server.html: A cloud server is a pooled, centralized server resource that is hosted and delivered over a network—typically the Internet—and accessed on demand by multiple users. Cloud servers can perform all the same functions of a traditional physical server, delivering processing power, storage and applications.  Or as defined by https://www.lawinsider.com/dictionary/cloud-server: A cloud server means a server or multiple connected servers, owned, controlled, operated or maintained by a Third Party, which host software, data or technology.  Also see cloud computing as defined by https://www.foldoc.org/cloud: A loosely defined term for any system providing access via the Internet to processing power, storage, software or other computing services, often via a web browser.  Typically, these services will be rented from an external company that hosts and manages them).  All of the remaining limitations for this portion of the claims are taught by Raleigh as shown in the Office Action (Final Rejection) dated 03/08/2021.  The combination of Stone and Raleigh, as a whole, teach all of the disclosed functions of the claims of the instant application as currently limited.
II.  Regarding the Rejection of Dependent Claims 2, 3, 5-8, 11, 12, 14, 15 and 17-23:
The Appellant submits that dependent claims 2, 3, 5-8, 11, 12, 14, 15 and 17-23 are patentable based on the dependency of said claims on independent claims 1, 9 and 13 that have been shown to overcome the current rejection under 35 U.S.C. § 103.  However, this submission is not persuasive because the Appellant’s arguments for overcoming the current rejection depend on reading the spec of the instant application into the claims and does not consider both references of record in combination as a whole as discussed above regarding said independent claims.
Further Regarding Dependent Claims 2, 3, 5-8, 11, 12, 14, 15 and 17-23:
REJECTION OF CLAIMS 2 AND 14
Appellant submits that the combination of Stone and Raleigh does not teach or suggest “the first electronic device is an access point that receives a plurality of data from other electronic devices, and comprises memory configured to store at least a first part of the plurality of data” as claims 2 and 14 recite due to the perceived failure of Stone and Raleigh to teach the limitations of independent claims 1 and 13.  However, this submission is not persuasive as Stone and Raleigh satisfy all of the limitations of the claims as they are currently limited as noted above regarding independent claims 1 and 13 and          the Office Action (Final Rejection) dated 03/08/2021 regarding claims 2 and 14.

 REJECTION OF CLAIMS 3 AND 15
Appellant submits that the combination of Stone and Raleigh does not teach or suggest “the first electronic device uploads at least a portion of the plurality of data to the Cloud server” as claims 3 and 15 recite in combination with the limitations from claims 2 and 14, respectively, of which claims 3 and 15 depend.  However, this submission is not persuasive as Stone teaches the use of a Cloud server by example as shown above regarding independent claims 1 and 13 by performing the same functions of a Cloud server as defined by the spec of the instant application, as well as in the same manner as would be understood by a person having ordinary skill in the art and as shown in the Office Action (Final Rejection) dated 03/08/2021 regarding claims 3 and 15.

REJECTION OF CLAIMS 5 AND 17
Appellant submits that the combination of Stone and Raleigh does not teach or suggest “the type of owner of the requested data is at least one of three types: an owner of a device that generated or detected the data, a partner to the owner of the first electronic device, or an entity that is not affiliated with the owner of the first electronic device.” as claims 5 and 17 recite.  However, this submission is not persuasive because the Appellant fails to consider Raleigh as a whole as shown below:
Raleigh ¶ [0131] teaches: “For example, applications that are deployed by device owners or service subscribers (e.g., an IT manager) and do not involve a service provider include roaming services provided as an after-market product without carrier/service provider involvement. In this example, device activity is recorded by the service processor 115 and transmitted to the service controller 122…”  

This shows Raleigh performing functions based on recognizing: an owner of a device that generated or detected the data by recognizing if an owner of a device is a using a service provider or a third party to transmit data, wherein said data is that which comprises device activity that is recorded, thereby showing data generation.  Further,
Raleigh ¶ [0102] teaches: “As shown, there are multiple open content transaction partner sites 134 (e.g., open content transaction servers), which represent the websites or experience portals offered by content partners or ecommerce transaction partners of the service provider. For example, transaction servers 134 can provide an electronic commerce offering and transaction platform to the device…”

This shows Raleigh performing functions based on recognizing: a partner to the owner of the first electronic device by recognizing that the source of content [data] provided to a device is from a content partner.  Further yet,
Raleigh, as a whole, ¶ [0115] teaches: “As shown, the mobile devices 100 are assumed to have a dual mode wireless modem that will operate on both a 4G network, for example LTE or WiMAX, and a 3G network, for example HSPA or EVDO. One example roaming condition would be both Central Provider #1 and Central Provider #2 providing 3G and 4G network resources. In this example, the mobile devices 100 can connect to both 3G and 4G base stations 125 owned and operated by the central provider with whom they have signed up for service, or when neither is available from the central provider the user signed up with the device can roam onto the other central provider access network and still potentially offer the same rich service set using the same service profiles provided, for example, the roaming service costs are reasonable…”  

This shows Raleigh performing functions based on recognizing: or an entity that is not affiliated with the owner of the first electronic device by showing a service provider [owner of a network] and a mobile device in a service contract [affiliation] allowing said mobile device to use roaming network [unaffiliated with either said service provider or mobile device] to exchange data.  Therefore, the combination of Stone and Raleigh, as a whole, teach all of the limitations of claims 5 and 17 as currently limited.

REJECTION OF CLAIMS 6, 11 AND 18
Appellant submits that the combination of Stone and Raleigh does not teach or suggest “the type of owner of the first electronic device is at least one of three types: an owner of a device that generated or detected the data, a partner to the owner of the first electronic device, or an entity that is not affiliated with the owner of the first electronic device.” as claims 6, 11 and 18 recite.  However, this submission is not persuasive because the Appellant fails to consider Raleigh as a whole as shown below:
Raleigh ¶ [0131] teaches: “For example, applications that are deployed by device owners or service subscribers (e.g., an IT manager) and do not involve a service provider include roaming services provided as an after-market product without carrier/service provider involvement. In this example, device activity is recorded by the service processor 115 and transmitted to the service controller 122…”  

This shows Raleigh performing functions based on recognizing: an owner of a device that generated or detected the data by recognizing if an owner of a device is a using a service provider or a third party to transmit data, wherein said data is that which comprises device activity that is recorded, thereby showing data generation.  Further,
Raleigh ¶ [0102] teaches: “As shown, there are multiple open content transaction partner sites 134 (e.g., open content transaction servers), which represent the websites or experience portals offered by content partners or ecommerce transaction partners of the service provider. For example, transaction servers 134 can provide an electronic commerce offering and transaction platform to the device…”

This shows Raleigh performing functions based on recognizing: a partner to the owner of the first electronic device by recognizing that the source of content [data] provided to a device is from a content partner.  Further yet,
Raleigh, as a whole, ¶ [0115] teaches: “As shown, the mobile devices 100 are assumed to have a dual mode wireless modem that will operate on both a 4G network, for example LTE or WiMAX, and a 3G network, for example HSPA or EVDO. One example roaming condition would be both Central Provider #1 and Central Provider #2 providing 3G and 4G network resources. In this example, the mobile devices 100 can connect to both 3G and 4G base stations 125 owned and operated by the central provider with whom they have signed up for service, or when neither is available from the central provider the user signed up with the device can roam onto the other central provider access network and still potentially offer the same rich service set using the same service profiles provided, for example, the roaming service costs are reasonable…”  

This shows Raleigh performing functions based on recognizing: or an entity that is not affiliated with the owner of the first electronic device by showing a service provider [owner of a network] and a mobile device signed up for service with said service provider [affiliation] allowing said mobile device to use roaming network [unaffiliated with either said service provider or mobile device] to exchange data.  Therefore, the combination of Stone and Raleigh, as a whole, and as shown above and in the Office Action (Final Rejection) dated 03/08/2021 regarding independent claims 1, 9 and 13 teach all of the limitations of claims 6, 11 and 18 as currently limited.

REJECTION OF CLAIMS 7, 12 AND 19
Appellant submits that the combination of Stone and Raleigh does not teach or suggest “the cost of the requested data is based on one or more of: whether the requested data was transmitted with real time transmission or delay tolerant transmission, size of the requested data, a transmission time required to provide the requested data to the second electronic device, and a number of entities involved in providing the requested data to the first electronic device” as claims 7, 12 and 19 recite due to the perceived failure of Stone and Raleigh to teach the limitations of independent claims 1, 9 and 13 of which claims 7, 12 and 19 depend.  However, this submission is not persuasive as Stone and Raleigh satisfy all of the limitations of the claims as they are currently limited as noted above regarding independent claims 1, 9 and 13 and in the Office Action (Final Rejection) dated 03/08/2021 regarding claims 7, 12 and 19.

REJECTION OF CLAIMS 8 AND 20
Appellant submits that the combination of Stone and Raleigh does not teach or suggest “the cost for each data transaction is uploaded for processing offline to generate a periodic bill for a client associated with the second electronic device” as claims 8 and 20 recite due to the perceived failure of Stone and Raleigh to teach the limitations of independent claims 1, 9 and 13, of which claims 7, 12 and 19 depend.  However, this submission is not persuasive because the Appellant fails to consider Raleigh as a whole as shown below:
Raleigh ¶ [0075] teaches: “…managing and billing for service consumption in a more refined manner … reducing user service costs … manage and bill for service usage categories, such as total traffic consumption, content downloads, application usage, information or content subscription services, electronic commerce transactions... As described herein, service activity is used to refer to any service usage or traffic usage that can be associated with… a transaction where content or other material, information or goods are transacted, purchased, reserved, ordered or exchanged; a download, upload or file transfer… a device usage event that generates a billing event; service usage associated with a bill by account activity … device location; device service usage patterns, device user interface (UI) discovery patterns”

This shows Raleigh considering at least the cost of each transaction for information exchanged between a device and a service provider over a network when managing billing information for a user.  Further,
Raleigh ¶ [0204] teaches: “…service usage limits for the present service billing period…”

This shows Raleigh limiting services based on a billing period, thereby showing consideration for a periodic bill.  Further yet,
Raleigh ¶ [0376] teaches: “Referring to FIG. 43B, at 4332, device control is in an offline state... At 4350, the service controller performs the following: updates critical software on the service processor, initializes service policy and control settings, synchronizes service counters, updates service cost data, applies policy settings, applies CRM rules settings, obtains transaction identity certificate, sends stored CRM and billing information. At 4352, the service controller is in a device online state.”  

This shows Raleigh processing billing information, as well as other updates, in an offline state and then sending said billing information to a device in an online state.  
Moreover, it should be noted that the second electronic device is not limited in claims 1 and 8 (nor the specification of the instant application) to be distinguished as more than a data consumer relative to the first electronic device of said claims being a data provider to said second electronic device.  Therefore, the second electronic device of claims 1 and 8 is functionally equivalent to the “user device/ device” of Raleigh as cited.  Therefore, the combination of Stone and Raleigh, as a whole, and as shown above and in the Office Action (Final Rejection) dated 03/08/2021 regarding independent claims 1 and 13 teach all of the limitations of claims 8 and 20 as currently limited.

REJECTION OF CLAIMS 21-23
Appellant submits that the combination of Stone and Raleigh does not teach or suggest “the requested data is encrypted before being stored, and wherein the at least one of the one or more processors in first electronic device is configured to decrypt the requested data based on authentication of the second electronic device before transmittal to the second electronic device” as claims 21-23 recite due to the perceived failure of Stone and Raleigh to teach the limitations of independent claims 1, 9 and 13 of which claims 21-23 depend.  However, this submission is not persuasive as Stone and Raleigh satisfy all of the limitations of the claims as they are currently limited as noted above regarding independent claims 1, 9 and 13 and in the Office Action (Final Rejection) dated 03/08/2021 regarding claims 21-23.











For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
Conferees:
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.